Filed 12/24/20


                      CERTIFIED FOR PUBLICATION


             COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                               DIVISION ONE

                          STATE OF CALIFORNIA



 RANDALL BURGESS,                           D076263
        Plaintiff and Respondent,
        v.                                  (Super. Ct. No. 37-2018-00035086-
                                            CU-WM-CTL)
 CORONADO UNIFIED SCHOOL
 DISTRICT,
        Defendant and Respondent;
 VOICE OF SAN DIEGO,
        Real Party in Interest and
        Appellant.


       APPEAL from an order of the Superior Court of San Diego County,
Richard S. Whitney, Judge. Affirmed.
       Law Office of Felix Tinkov and Felix M. Tinkov for Real Party in
Interest and Appellant.
       herronlaw and Matthew V. Herron for Plaintiff and Respondent.
       No appearance for Defendant and Respondent.
      News outlet Voice of San Diego (Voice) requested records from the
Coronado Unified School District (District) under the California Public
Records Act (PRA; Gov. Code, § 6250 et seq.) concerning its employee Randall
Burgess, who had been the subject of unsubstantiated molestation
allegations. Burgess sued the District to enjoin disclosure. After Voice
intervened in his lawsuit, the trial court ordered the District to disclose
publicly available court filings and materials submitted to the District at a
public hearing. Thereafter, it denied Voice’s request for attorney’s fees

pursuant to Code of Civil Procedure section 1021.5,1 finding the production of
these limited materials did not confer a significant public benefit.
      Voice argues the trial court misconstrued the significant benefit
requirement under section 1021.5 and abused its discretion in denying its fee
request. Finding no error, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      Voice made its first records request to the District in November 2017,
seeking “[a]ll public records relating to any substantiated claims of sexual
misbehavior and related misconduct for any employee, official, contractor,
agent or volunteer of the District arising within the last 10 years.” As it later
clarified, “substantiated claims” included yet-unproven complaints that
appeared well founded. Upon receiving this request, the District informed
Burgess that it intended to produce certain responsive documents, which
prompted Burgess to initiate this “reverse-PRA” petition for writ of mandate




1     Unless otherwise specified, further statutory references are to the Code
of Civil Procedure.
                                        2
and request for injunctive relief to prevent their disclosure.2 Voice filed a
second records request in August 2018, seeking “[a]ll letters, emails, and
other correspondence submitted to Coronado Unified School District with
regard to Randall Burgess starting on January 1, 2017 through to the
present,” including “comments delivered to the school board by members of
the public at one or more public hearings.”
      The parties appeared before Judge Judith Hayes in October 2018.
Because Voice’s request to intervene was unopposed, the court granted it. It
then turned to Burgess’s request for preliminary injunctive relief. The
District submitted 27 pages of records under seal that it believed were
responsive to Voice’s first records request. Judge Hayes concluded that five
of the pages did not “relate to allegations of a ‘substantial nature’ and
enjoined their disclosure.” But she reached a different result as to the
remaining 22 pages, which consisted of publicly available filings in Burgess’s

separate lawsuit against the District seeking his reinstatement.3
Accordingly, the District produced 22 pages consisting of Burgess’s writ
petition for reinstatement, the District’s Answer, and extraneous notices
contained in the case file. Judge Hayes did not make any rulings in reference
to Voice’s second records request, directing the parties to meet and confer


2     “In a ‘reverse-PRA’ action, an interested party seeks a judicial ruling
precluding a public agency from disclosing allegedly confidential documents
pursuant to the California Public Records Act.” (Carlsbad Police Officers
Assn. v. City of Carlsbad (2020) 49 Cal.App.5th 135, 141, fn. 2 (Carlsbad); see
generally Marken v. Santa Monica-Malibu Unified School Dist. (2012) 202
Cal.App.4th 1250, 1267 (Marken).)
3     That case, in which Burgess unsuccessfully claimed his placement on
administrative leave violated the Education Code and his collective
bargaining rights, was the subject of a prior appeal. (Burgess v. Coronado
Unified School District (Oct.1, 2018, D072976) [nonpub. opn.].)
                                        3
over whether Burgess had to file a separate petition to enjoin production of
any documents responsive to that request.
      When Judge Hayes retired, the case was transferred to Judge Richard
Whitney. In November 2018, Burgess filed an amended petition for writ of
mandate to enjoin the District from disclosing documents responsive to
Voice’s second request. He once again sought a preliminary injunction.
      Judge Whitney denied the request for injunctive relief in January 2019,
reasoning that Burgess failed to show the requested documents concerned
“complaints of a confidential nature.” The documents discussed unproven
allegations that Burgess had molested a student, but these allegations “were
known to the public” and were what “prompted the District to put [Burgess]
on leave and for the public to submit comments in support of or against
[him].” Burgess had not shown that the records were or should have been
part of his personnel file, and thus the documents would be ordered released.
Accordingly, the District was ordered to release a second production to Voice
consisting of a student complaint describing alleged molestation; two short
status update letters from the Commission on Teacher Credentialing to the
District, 74 pages of e-mails from parents that alternately praised or
criticized Burgess, and a petition signed by 1,144 parents seeking Burgess’s
reinstatement. Before the District could send these documents to Voice,
Burgess released them to another media outlet. Shortly thereafter, Burgess
voluntarily dismissed the case.




                                       4
      In May, Voice filed a motion seeking $78,720 in attorney’s fees

pursuant to section 1021.5.4 Voice claimed that it would be entitled to fees
under the PRA had it sued the District (Gov. Code, § 6259, subd. (d)), and
private attorney general act fees were therefore appropriate for its successful
intervention in Burgess’s reverse-PRA suit. According to Voice, it met the
elements of section 1021.5 by prevailing in efforts to enforce an important
public right.
      Opposing Voice’s motion, Burgess argued, among other things, that the
District’s opposition rendered Voice a “mere observer”; Judge Hayes enjoined
disclosure of key documents responsive to the first records request; and the
documents that were disclosed were “so lacking in substance” that Voice
admitted as much in bringing its own PRA action against the District.
Burgess lodged a copy of the separate writ petition and complaint Voice filed

against the District.5 In it Voice alleged the District “in total, disclosed a de
minimis set of records including publicly available court filings made by


4     Section 1021.5 provides in relevant part: “Upon motion, a court may
award attorneys’ fees to a successful party against one or more opposing
parties in any action which has resulted in the enforcement of an important
right affecting the public interest if: (a) a significant benefit, whether
pecuniary or nonpecuniary, has been conferred on the general public or a
large class of persons, (b) the necessity and financial burden of private
enforcement, or of enforcement by one public entity against another public
entity, are such as to make the award appropriate, and (c) such fees should
not in the interest of justice be paid out of the recovery, if any.”
5      Exhibits that Burgess lodged are not included in the record on appeal.
Because it was properly before the trial court and formed a basis for its fee
ruling, we augment the record on our own motion with a copy of the verified
petition for writ of mandate and complaint for declaratory and injunctive
relief filed in Voice of San Diego v. Coronado Unified School District (Super.
Ct. San Diego County, 2019, No. 37-2019-00012628-CU-WM-CTL). (Cal.
Rules of Court, rule 8.155(a)(1)(A).)
                                        5
Burgess in response to his suspension by the DISTRICT and public letter[s]
and comments made to the DISTRICT relating to Burgess.”
      The court heard argument on the fee motion in June 2019. Responding
to the court’s tentative to deny the request, Voice noted that “any member of
the public seeking records certainly has no idea of the content of the records
they are seeking.” Although many of the produced records turned out to be
publicly available, Voice “couldn’t know what those records were” when it
intervened. Judge Hayes had prevented Voice from expanding the scope of
litigation, which is what prompted the separate suit. By calling the
production de minimis in its own pleading, Voice was referring to the volume
of materials produced, not their substantive nature. The court took the
matter under submission.
      In a written order, the court later confirmed its tentative and denied
Voice’s motion. It reasoned that disclosure “was limited to public court filings
and public letters and comments made to [the District].” Following both
productions, Voice “sued the District and claimed the disclosure was
‘de minimis,’ ” and the court agreed with this assessment. Voice “did not
cause the District or [Burgess] to disclose any public records of any
significance that was not already available to the public in some manner.”
Therefore, in the court’s view, attorney’s fees were not warranted.




                                       6
                                 DISCUSSION
      Voice takes issue with the court’s finding that its participation did not
confer a significant public benefit. As we explain, the court properly
construed the “significant benefit” requirement and did not abuse its

discretion in finding this factor unmet.6
1.    Legal Principles
      Section 1021.5 permits a trial court to award attorney’s fees to a
successful party in any action that “(1) enforced an important public right,
(2) conferred a significant public benefit, and (3) is of a type that private
enforcement was necessary, and the financial burden justifies subsidizing the
successful party’s attorneys.” (Carlsbad, supra, 49 Cal.App.5th at p. 145,
citing Conservatorship of Whitley (2010) 50 Cal.4th 1206, 1214, 1216−1217




6      Voice seeks judicial notice of the materials that were ordered produced,
arguing it is required to “demonstrate the expansive set of materials
recovered through the underlying litigation.” Burgess opposes the request,
maintaining the materials were not placed before the trial court with the fee
motion. And without the records “at the center of this case,” he claims we
lack an adequate record to review the fee ruling on the merits. We reject
Burgess’s contentions and grant Voice’s request for judicial notice. (See Evid.
Code, §§ 452, subd. (d), 459.) As his order denying attorney’s fees makes
clear, Judge Whitney knew the scope of documents initially filed under seal
and ordered produced. He ordered one production and is presumed to have
been aware of the prior case history. (See Save Our Uniquely Rural
Community Environment v. County of San Bernardino (2015) 235
Cal.App.4th 1179, 1186, fn. 3 [presuming that the judge who took over the
case after first judge’s retirement “was familiar with the issues raised in the
case and had sufficient expertise to evaluate the attorney fees request”].)

                                        7
(Whitley).)7 “Although the statute is phrased in permissive terms, a court’s
discretion to deny attorney’s fees to a party that meets the statutory
requirements of section 1021.5 is limited. [Citation.] Unless special
circumstances would render an award of 1021.5 fees unjust, fees must be
awarded under the statute where the statutory criteria are met.” (Carlsbad,
at p. 145.) A successful intervener seeking records disclosure in a reverse-
PRA action is entitled to seek attorney’s fees under section 1021.5. (Ibid.;
Pasadena Police Officers Association v. City of Pasadena (2018) 22
Cal.App.5th 147, 164−166; City of Los Angeles v. Metropolitan Water District
of Southern California (2019) 42 Cal.App.5th 290, 306.)
      The trial court denied Voice’s fee request because it did not find that
the second eligibility criterion had been met. In its view, the documents that
were ordered produced did not confer a significant public benefit. “On appeal
from an award of attorney fees under section 1021.5, ‘ “the normal standard
of review is abuse of discretion. However, de novo review of such a trial court
order is warranted where the determination of whether the criteria for an
award of attorney fees and costs in this context have been satisfied amounts
to statutory construction and a question of law.” ’ ” (Serrano v. Stefan Merli
Plastering Co., Inc. (2011) 52 Cal.4th 1018, 1025−1026.)
2.    The trial court applied the proper standard.
      Voice first contends that the trial court misconstrued the significant
benefit requirement as a matter of law. It asserts that it conferred a
significant public benefit by securing public access to government records


7      The final statutory factor listed in section 1021.5—whether the interest
of justice disfavors fees being paid out of any recovery—is not relevant where
a lawsuit produces no monetary recovery. (Woodland Hills Residents Assn. v.
City Council (1979) 23 Cal.3d 917, 935 (Woodland Hills); see Carlsbad, supra,
49 Cal.App.5th at p. 145.)
                                       8
that Burgess sought to shield. But this argument conflates two statutory
factors. To meet the eligibility criteria, a litigant must show both that the
action “has resulted in the enforcement of an important right affecting the
public interest” and that it has conferred “a significant benefit, whether
pecuniary or nonpecuniary . . . on the general public or a large class of
persons.” (§ 1021.5; see Whitley, supra, 50 Cal.4th at p. 1214.) We can accept
that Voice vindicated an important public right in securing access to
government records about potential teacher misconduct that Burgess sought
to withhold. But that does not answer the separate question whether the
records thereby produced resulted in a significant public benefit. Any other
construction would render part of section 1021.5 superfluous, which we seek
to avoid. (See Vanderpol v. Starr (2011) 194 Cal.App.4th 385, 395.)
      As a policy matter, Voice suggests that the significant benefit element
under section 1021.5 must be expansively construed to curtail abusive
reverse-PRA litigation. Understanding this argument requires additional
background. In public records litigation, the PRA grants attorney’s fees to a
prevailing plaintiff; a prevailing agency receives fees only if the requester’s
case “is clearly frivolous.” (Gov. Code, § 6259, subd. (d).) This fee-shifting
aims to encourage members of the public to seek judicial enforcement of their
rights to access public records. (Filarsky v. Superior Court (2002) 28 Cal.4th
419, 427 (Filarsky).) But attorney’s fees under the PRA are unavailable to an
intervener in a reverse-PRA suit. (Marken, supra, 202 Cal.App.4th at
p. 1268; National Conference of Black Mayors v. Chico Community
Publishing, Inc. (2018) 25 Cal.App.5th 570, 583, 587.) Instead, such an
intervener is limited to seeking fees under section 1021.5 where it meets all
eligibility criteria. (See Carlsbad, supra, 49 Cal.App.5th at pp. 145−146.)




                                        9
      Against this backdrop, Voice criticizes Marken for importing the
reverse-PRA procedure from federal law without addressing the fact that, in
its view, federal law (unlike the PRA) permits a fee award in reverse-FOIA

suits.8 Voice further maintains that Marken unintentionally undermined the
holding of Filarsky that public agencies may not file preemptive declaratory
relief actions to determine their disclosure obligations under the PRA.
(Filarsky, supra, 28 Cal.4th at p. 432.) By approving a nonstatutory reverse-
PRA right of action, Voice believes Marken facilitates “lawsuits from straw
men in the form of unions and public employees whose positions align with

the agencies.”9 It urges us to remedy these perceived adverse effects by
construing the significant benefit element of section 1021.5 expansively in the
reverse-PRA context. Drawing from authorities finding a significant benefit
when important statutory and constitutional rights are enforced in the public
interest, it suggests that “as a general rule, the significant benefit element of
[Code of Civil Procedure] section 1021.5 is met when a party prevails in
securing the disclosure of public records.”




8      The Freedom of Information Act (FOIA) (5 U.S.C. § 552 et seq.), is the
federal counterpart to the PRA. (See Filarsky, supra, 28 Cal.4th at p. 425.)
It permits a court to “assess against the United States reasonable attorney
fees and other litigation costs reasonably incurred in any case under this
section in which the complainant has substantially prevailed.” (28 U.S.C.
§ 552(a)(4)(E)(i).) In restating Voice’s argument, we express no opinion as to
its premise—i.e., whether FOIA in fact authorizes attorney’s fees in a
reverse-FOIA action.
9     Whether an employee filing a reverse-PRA suit is acting as a “straw
man” for a public agency is fact-dependent. There was no cooperation
between Burgess and the District here to suggest that he initiated this
reverse-PRA suit at the District’s behest to prevent disclosure, in
circumvention of Filarsky, supra, 28 Cal.4th at page 432.
                                       10
      It is certainly true that “the ‘significant benefit’ that will justify an
attorney fee award need not represent a ‘tangible’ asset or a ‘concrete’ gain
but, in some cases, may be recognized simply from the effectuation of a
fundamental constitutional or statutory policy.” (Woodland Hills, supra,
23 Cal.3d at p. 939.) But that does not settle the matter:
         “Of course, the public always has a significant interest in
         seeing that legal strictures are properly enforced and thus,
         in a real sense, the public always derives a ‘benefit’ when
         illegal private or public conduct is rectified. Both the
         statutory language (‘significant benefit’) and prior case law,
         however, indicate that the Legislature did not intend to
         authorize an award of attorney fees in every case involving
         a statutory violation. We believe rather that the
         Legislature contemplated that in adjudicating a motion for
         attorney fees under section 1021.5, a trial court would
         determine the significance of the benefit, as well as the size
         of the class receiving benefit, from a realistic assessment,
         in light of all the pertinent circumstances, of the gains
         which have resulted in a particular case.” (Id. at
         pp. 939−940.)
      In other words, the significant benefit requirement of section 1021.5
requires more than a mere statutory violation. It would therefore go too far
to construe this factor to authorize attorney’s fees in every or nearly every
reverse-PRA suit where the court orders some disclosure. Instead, a trial
court must make a realistic assessment of the gains achieved in a reverse-
PRA case, just as it would in any other matter. (Woodland Hills, supra,
23 Cal.3d at pp. 939−940.) To the extent Voice believes section 1021.5 should
be broadened in the reverse-PRA context or thinks the PRA should itself
authorize attorney’s fees in reverse-PRA suits consistent with federal law,
these contentions are properly addressed to the Legislature, not the courts.
(See, e.g., Williams v. Superior Court (1993) 5 Cal.4th 337, 351−352 [courts



                                        11
may not read FOIA language into the PRA that the PRA itself does not
contain].)
3.    The trial court did not abuse its discretion in finding no substantial
      benefit.
      Turning to the record, Voice argues that the trial court abused its
discretion in denying attorney’s fees. It claims that records pertaining to
alleged sexual misconduct “are inherently of significant benefit to the public”
because they “reflect matters of substantial concern.” It further asserts that
the production of court filings and public comments aligns with the PRA’s
transparency goals. In evaluating whether the court erred in its factual
determination, our standard is “deferential”: we evaluate if there was a
reasonable basis for the denial and reverse only if it “ ‘ “exceeds the bounds of
reason and results in a miscarriage of justice.” ’ ” (Lafferty v. Wells Fargo
Bank, N.A. (2018) 25 Cal.App.5th 398, 420.) As we explain, the trial court
reasonably found that Voice failed to secure a significant public benefit. (Id.
at pp. 421−422 [no abuse of discretion where “the record supports the trial
court’s finding the [movant] failed to secure a significant benefit for the
public”].)
      Voice made two separate records requests. In response to the first,
which sought records of employee sexual misconduct, the court ordered
production of publicly available court filings connected to Burgess’s writ
petition seeking reinstatement. As Voice explained at the hearing on
Burgess’s preliminary injunction motion, its second request sought “public
comments made at public hearings -- emails, correspondence, letters sent to a
public agency by members of the public.” Denying injunctive relief, the court
ordered the District to produce letters and comments submitted by parents at
a public hearing in October 2017. Although the original molestation claim
was among these records, the court ordered its disclosure precisely because

                                       12
the allegations were already publicly known.10 Carefully assessing the gains
from the documents that were ordered produced, the trial court reasonably
concluded that Voice’s intervention conferred only an insubstantial benefit.
      The court’s reasoning is further supported by Voice’s own verified
pleading. Challenging the District’s conduct, Voice alleged that the first
records production “amount[ed] to nothing more than Burgess’s complaint
against the DISTRICT for the suspension he endured” and had “nothing to do
with the underlying allegations, the DISTRICT’s investigation of the
allegations, if any, and the outcome of that investigation.” The second
production fared no better; Voice explained that it “offer[ed] no additional
documents relating to the DISTRICT’s investigation of the claims of sexual
misconduct made against Burgess nor the outcome of such an investigation or
investigations if they were performed, and instead release[d] only public
comments and correspondence relating to Burgess.” As Voice put it, “[T]he
DISTRICT, in total, disclosed a de minimis set of records including publicly
available court filings made by Burgess in response to his suspension by the
DISTRICT and public letter and comments made to the DISTRICT relating
to Burgess.”
      Voice renews its argument on appeal that the records were de minimis
in volume rather than substance. But as we read its pleading, Voice sued the
District precisely because both sets of records revealed almost nothing
regarding the underlying allegations or the District’s actions in response. In


10     The court’s ruling did not specifically address letters from the
Commission on Teacher Credentialing to the District. But these letters
likewise did not disclose information that was confidential in nature. In
September 2017, the Commission sent a two-line acknowledgement letter to
the District confirming receipt of the District’s letter. It followed up with a
brief letter in January 2018 indicating “no adverse action is warranted at this
time”—a fact apparent given Burgess’s reinstatement.
                                       13
other words, there was no substantive benefit. The court reasonably reached
the same conclusion based on its review of the records produced.
      Sexual misconduct allegations concerning a school employee and
Voice’s vindication of rights under the PRA undoubtedly implicate matters of
substantial public concern. But that does not resolve whether Voice’s
intervention in this case, facilitated by the efforts of its counsel, produced a
substantial public benefit. The mere possibility that intervention might
result in a substantial public benefit does not mean a significant benefit was
ultimately conferred. (See Woodland Hills, supra, 23 Cal.3d at p. 939
[section 1021.5 does not authorize attorney’s fees “in every case involving a
statutory violation”].) A court “must carefully walk the line between
unreasonably transmuting section 1021.5 into an unwarranted cornucopia of
attorney fees for those who intervene in, or initiate litigation against, private
parties under the guise of benefiting the public interest while actually
performing duplicative, unnecessary, and valueless services, and providing
appropriate compensation under that statute in cases where the colitigating
private party does render necessary, significant services of value and benefit
to the public.” (Committee to Defend Reproductive Rights v. A Free Pregnancy
Center (1991) 229 Cal.App.3d 633, 643−644.) Realistically assessing the
value of materials produced, the trial court reasonably found that Voice’s
intervention in this case led to the release of only insignificant, insubstantial
records, which did not warrant an award of attorney’s fees.
      Without fee-shifting, Voice claims that few news outlets would
intervene in actions like this to protect public access. It notes that a party
requesting records under the PRA “has no access to the content of the records
before securing the court’s order for disclosure, such that denial of a fee
motion after prevailing in the substantive action results in a subjective


                                        14
lottery.” While these observations surely underscore the challenges of
intervention in reverse-PRA litigation, the substantial benefit requirement
also serves to discourage wasteful litigation. On our record, the court acted
reasonably in denying Voice’s request.
                                 DISPOSITION
      The order denying Voice’s request for attorney’s fees is affirmed.
Burgess is entitled to his appellate costs.




                                                                      DATO, J.

WE CONCUR:



O’ROURKE, Acting P. J.



AARON, J.




                                       15